Case: 21-40185     Document: 00515983508         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 18, 2021
                                  No. 21-40185                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Esmeralda Vega, Individually and as Estate
   Representative of Luis Yiar Alvarez, Deceased;
   Gretchen Perez, as next friend of G.N.A., a child,

                                                           Plaintiffs—Appellants,

                                       versus

   Cameron County, Texas; Omar Lucio, in his Official
   Capacity; Sonny Pedraza,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:20-CV-39


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Deputy Sonny Pedraza (“Deputy Pedraza”) shot and killed Luis Yiar
   Alvarez (“Alvarez”) when he responded to a domestic disturbance call and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40185        Document: 00515983508              Page: 2       Date Filed: 08/18/2021




                                          No. 21-40185


   found Alvarez in possession of a butter knife. Esmeralda Vega—Alvarez’
   mother—and Gretchen Perez, as next friend of G.N.A.—Alvarez’ child—
   sued defendants under 42 U.S.C. § 1983. Vega and Perez (hereinafter
   “Vega”) asserted that Deputy Pedraza used excessive force against Alvarez
   when the deputy shot him multiple times despite his purported compliance
   with commands. Vega also brought a Monell claim for failure to train on the
   use of deadly force against Cameron County, Texas, and Sheriff Omar Lucio,
   in his official capacity.
           The district court granted defendants’ motion to dismiss, finding that,
   inter alia, Vega failed to provide the court with any policy, custom, or practice
   that could serve as the basis for her failure to train claim. It also found that
   the defendants were entitled to qualified immunity. Vega timely appealed. 1
           “We review a district court’s decision on a 12(b)(6) motion de novo,
   accepting all well-pleaded facts as true and viewing those facts in the light
   most favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir.
   2007) (per curiam) (citation omitted). For a failure to train claim, “the
   complainant must identify the policy, connect the policy to the city itself[,]
   and show that the particular injury was incurred because of the execution of
   that policy.” Bennett v. City of Slidell, 728 F.2d 762, 767 (5th Cir. 1984) (en
   banc); see also Lee v. Morial, No. 01-30875, 2002 WL 971519, at *4 (5th Cir.
   Apr. 26, 2002) (considering Bennett’s pleading standard in the 12(b)(6)-
   context). Furthermore, “the inadequacy of police training may serve as the
   basis for § 1983 liability only where the failure to train amounts to deliberate




           1
             Vega did not appeal the district court’s dismissal of her excessive force claim;
   therefore, that claim is waived. Armenta v. Rupert, 255 F. App’x 32, 33 (5th Cir. 2007) (per
   curiam).




                                                2
Case: 21-40185     Document: 00515983508          Page: 3   Date Filed: 08/18/2021




                                   No. 21-40185


   indifference to the rights of persons with whom the police come into
   contact.” City of Canton, Oh. v. Harris, 489 U.S. 378, 388 (1989).
         Vega cited no policy, custom, or practice that could serve as the basis
   for her action. Likewise, she alleged no facts that indicated any deliberate
   indifference to the rights of Alvarez. The district court did not err in
   dismissing Vega’s conclusory allegations.
         The district court’s judgment is AFFIRMED.




                                        3